Citation Nr: 1117782	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  09-03 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for pulmonary asbestosis, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1953 to April 1957. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey that continued a 10 percent rating for the disability.

In March 2010, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding is of record.  

When this case most recently was before the Board in May 2010, it was remanded for additional evidentiary development.  The case since has been returned to the Board for further appellate action.

During the course of this appeal, a 30 percent rating was granted in a February 2011 rating decision; this did not satisfy the Veteran's appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).


FINDING OF FACT

The Veteran's pulmonary asbestosis is not productive of a disability greater than Forced Vital Capacity measured at 65-74 percent predicted or Diffusion Capacity of the Lung for Carbon Monoxide measured at 56-65 percent predicted. 







CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for pulmonary asbestosis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.27, 4.97, Diagnostic Codes 6899, 6833 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an increased disability rating, in excess of 30 percent, for pulmonary asbestosis.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  However, the Court also stated that the failure to provide such notice in connection with adjudications prior to the enactment of the VCAA was not error and that in such cases; the claimant is entitled to "VCAA-content complying notice and proper subsequent VA process." Id. at 120.

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by a letter mailed in March 2008, prior to the initial adjudication of the claim.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that VA medical records, reports of VA compensation and pension (C&P) examinations, and private treatment records have been associated with the claims folder.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

In this case the Veteran's lung disability is rated under DC 6899, 6833.  38 C.F.R. § 4.97.  The RO assigned Diagnostic Code 6899 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20.  The RO determined that the most closely analogous Diagnostic Code is 6833.

Under Diagnostic Code 6833, a 10 percent rating is assigned for Forced Vital Capacity (FVC) measured at 75-80 percent predicted; or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) measured at 66-80 percent predicted.  A 30 percent rating is assigned for FVC measured at 65-74 percent predicted; or DLCO (SB) measured at 56-65 percent predicted.  A 60 percent rating is assigned for FVC measured at 50-64 percent predicted; or DLCO (SB) measured at 40-55 percent predicted; or maximum exercise capacity at 15- 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent rating is assigned for FVC measured at less than 50 percent of that predicted; or DLCO (SB) measured at less than 40 percent predicted; or maximum exercise capacity is less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; or cor pulmonale or pulmonary hypertension; or requires outpatient oxygen therapy.  (As in effect since October 2, 1996).

When evaluating based on pulmonary function tests (PFTs), VA uses post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  38 C.F.R. § 4.97(d)(5). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A higher evaluation of 60 percent is warranted for pulmonary asbestosis for FVC measured at 50-64 percent predicted; or DLCO (SB) measured at 40-55 percent predicted; or maximum exercise capacity at 15- 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  As explained below, the record does not establish that the Veteran meets the criteria required for a higher rating.

Historically, the Veteran was granted service connection for pulmonary asbestosis in a rating decision in March 1996 with a disability rating of 10 percent, effective September 8, 1995.  The Veteran filed the instant claim for an increased rating in March 2008.  Ultimately, a rating decision in February 2011 increased his disability rating to 30 percent, effective March 17, 2008.  This did not satisfy his appeal. 

The record is replete with private treatment records from May 2004 to May 2010 showing the Veteran's continued diagnoses of and treatment for asbestosis.  PFTs during the period of this appeal, in May 2008 and April 2010, showed FVCs ranging from 72 and 74 percent predicted and DLCO (SB) percentages were not indicated in the testing results.

The Veteran was afforded a VA C&P respiratory examination in February 2009 in which he complained of chronic cough for the past nine to ten years; denied any chest pain or shortness of breath; and stated that he could not walk more than 100 feet before starting to feel tired.  PFT showed FVC at 81 percent predicted and DLCO (SB) at 75.5 percent predicted.  The VA examiner diagnosed pleural plagues; no functional impairment from pleural plaques; no evidence of parenchymal lung disease or pulmonary asbestosis; and pleural plaques were not the cause of any of the Veteran's symptoms.

In response to the Board's remand in May 2010, the Veteran was afforded a VA C&P respiratory examination in August 2010 in which he reported developing shortness of breath after leaving the military service, with it worsening since his last examination.  He described difficulty doing routine household chores and having a nonproductive cough.  Laboratory results included extensive pleural calcification; unremarkable lung parenchyma; pulmonary hypertension could not be ruled out; and left adrenal nodule.  The diagnosis was asbestosis.  

VA medical records from September 2010 show PFT results of normal pulmonary function study with no bronchodilator response; FVC at 74 percent predicted and DLCO (SB) at 71 percent predicted.

At this point the Board finds that the Veteran does not have any additional complications of pulmonary asbestosis that can be separately service-connected or rated.

Based on review of the evidence above, the Board finds that during the period in question, the Veteran's pulmonary asbestosis does not warrant more than a 30 percent rating.  

The pertinent medical evidence of record shows the Veteran's pulmonary asbestosis is not productive of a disability greater than FVC measured at 65-74 percent predicted or DLCO (SB) measured at 56-65 percent predicted. 

The Board also finds the statements by the Veteran to be credible in describing his own symptoms.  Specifically, in testimony before the undersigned VLJ in March 2010, the Veteran reported that his pulmonary asbestosis had worsened and required him to take medication; caused breathing difficulty in hot weather, cold weather, and during pollen season; caused him to purchase ionizing air filters to purify his home; and put limitations on his social life to include limitations on his ability to dance, walk, or perform household duties.  However, even affording those statements full credibility, they do not show symptoms meeting the schedular criteria for the next higher evaluation.

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected pulmonary asbestosis are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not required frequent hospitalizations for his pulmonary asbestosis and that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Finally, the Board must consider whether a claim has been raised for a total disability rating for individual unemployability due to service-connected disabilities.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not asserted his service-connected pulmonary asbestosis renders him unemployable and there is no other indication in the record that it renders him unemployable; accordingly, Rice is not applicable.

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.


ORDER

Entitlement to an increased rating for pulmonary asbestosis, currently rated as 30 percent disabling, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


